Name: Council Implementing Decision 2011/175/CFSP of 21Ã March 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: Africa;  rights and freedoms;  civil law;  international affairs;  cooperation policy
 Date Published: 2011-03-22

 22.3.2011 EN Official Journal of the European Union L 76/95 COUNCIL IMPLEMENTING DECISION 2011/175/CFSP of 21 March 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 8(2) thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya, additional persons and entities should be included in the lists of persons and entities subject to restrictive measures set out in Annexes II and IV to Decision 2011/137/CFSP, HAS ADOPTED THIS DECISION: Article 1 1. The persons listed in Annex I to this Decision shall be included in the lists set out in Annexes II and IV to Decision 2011/137/CFSP. 2. The entities listed in Annex II to this Decision shall be included in the list set out in Annex IV to Decision 2011/137/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 March 2011. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 53. ANNEX I Persons referred to in Article 1(1) Name Identifying information Reasons Date of listing 1. Mohamed Abou El-Kassim Zouai Secretary General of the General People's Congress; implicated in repressive actions against demonstrators 21.3.2011 2. Baghdadi Al-Mahmoudi Prime Minister of Colonel Qadhafi's Government; implicated in repressive actions against demonstrators 21.3.2011 3. Mohamad Mahmoud Hijazi Minister for Health and Environment in Colonel Qadhafi's Government; implicated in repressive actions against demonstrators 21.3.2011 4. Abdelhaziz Zlitni Minister for Planning and Finance in Colonel Qadhafi's Government; implicated in repressive actions against demonstrators 21.3.2011 5. Mohamad Ali Houej Minister for Industry, Economy and Trade in Colonel Qadhafi's Government; implicated in repressive actions against demonstrators 21.3.2011 6. Abdelmajid Al-Gaoud Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government 21.3.2011 7. Ibrahim Zarroug Al-Charif Minister for Social Affairs in Colonel Qadhafi's Government; implicated in repressive actions against demonstrators 21.3.2011 8. Abdelkebir Mohamad Fakhiri Minister for Education, Higher Education and Research in Colonel Qadhafi's Government; implicated in repressive actions against demonstrators 21.3.2011 9. Mohamad Ali Zidane Minister for Transport in Colonel Qadhafi's Government; implicated in repressive actions against demonstrators 21.3.2011 10. Moussa Mohamad Koussa Minister for Foreign Affairs in Colonel Qadhafi's Government; implicated in repressive actions against demonstrators 21.3.2011 11. Abdallah Mansour Close collaborator of Colonel Qadhafi, senior role in security services and former director of radio and television; implicated in repressive actions against demonstrators 21.3.2011 ANNEX II Entities referred to in Article 1(2) Name Identifying information Reasons Date of listing 1. Economic and Social Development Fund (ESDF) Qaser Bin Ghasher road Salaheddine Cross - BP: 93599 Libya-Tripoli Telephone: +218 21 490 8893  Fax: +218 21 491 8893  E-mail: info@esdf.ly Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 2. Libyan Arab African Investment Company - LAAICO Site: http://www.laaico.com Company created in 1981 76351 Janzour-Libya. 81370 Tripoli-Libya Tel: 00 218 (21) 4890146  4890586 - 4892613 Fax: 00 218 (21) 4893800 - 4891867 Mail: info@laaico.com Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 3. Gaddafi International Charity and Development Foundation Contact details of administration: Hay Alandalus  Jian St.  Tripoli  PoBox: 1101  LIBYA Telephone: (+218) 214778301  Fax: (+218) 214778766; e-mail: info@gicdf.org Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 4. Waatassimou Foundation Based in Tripoli. Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 5. Libyan Jamahirya Broadcasting Corporation Contact details: tel: 00 218 21 444 59 26; 00 21 444 59 00; fax: 00 218 21 340 21 07 http://www.ljbc.net; mail: info@ljbc.net Public incitement to hatred and violence through participation in disinformation campaigns 21.3.2011 6. Revolutionary Guard Corps Implicated in repressive actions against demonstrators 21.3.2011 7. National Commercial Bank Orouba Street AlBayda, Libya Phone: +218 21-361-2429 Fax: +218 21-446-705 www.ncb.ly National Commercial Bank is a commercial bank in Libya. The bank was founded in 1970 and is based in AlBayda, Libya. It has locations in Tripoli and AlBayda, and operates branches in Libya. It is 100 % government-owned. 21.3.2011 8. Gumhouria Bank Gumhouria Bank Building Omar Al Mukhtar Avenue Giaddal Omer Al Moukhtar P.O. Box 685 Tarabulus Tripoli Libya Tel: +218 21-333-4035 +218 21-444-2541 +218 21-444-2544 +218 21-333-4031 Fax: +218 21-444-2476 +218 21-333-2505 Email: info@gumhouria-bank.com.ly Website: www.gumhouria-bank.com.ly Gumhouria Bank is a commercial bank in Libya. It is 100 % government-owned. The bank was created in 2008 through the merger of Al Ummah and Gumhouria banks. 21.3.2011 9. Sahara Bank Sahara Bank Building First of September Street P.O. Box 270 Tarabulus Tripoli Libya Tel: +218 21-379-0022 Fax: +218 21-333-7922 Email: info@saharabank.com.ly Website: www.saharabank.com.ly Sahara Bank is a commercial bank in Libya. It is 81 % government-owned. 21.3.2011